





Exhibit 10.9




FORM D - STANDARD DIRECTOR OPTION GRANT
NOTICE OF OPTION GRANT UNDER THE
WRIGHT MEDICAL GROUP N.V. 2017 EQUITY AND INCENTIVE PLAN


Wright Medical Group N.V., a public limited liability company organized under
the laws of The Netherlands (the “Company”), pursuant to the Wright Medical
Group N.V. 2017 Equity and Incentive Plan (as may be amended from time to time,
the “Plan”), hereby grants to the individual named below, who shall be referred
to as the “Participant”, a Non-Statutory Stock Option (the “Option”) to purchase
from the Company that number of ordinary shares of the Company, par value €0.03
per share (the “Shares”), as indicated below at an exercise price per Share
equal to the amount as indicated below (the “Exercise Price”). The Option is
subject to all of the terms and conditions set forth in this Notice of Option
Grant (this “Grant Notice”), the Option Award Agreement (the “Award Agreement”)
attached hereto, any Addendum to the Award Agreement established pursuant to
Section 8.11 of the Award Agreement (the “Addendum”), and the Plan, all of which
are incorporated herein in their entirety. Capitalized terms not otherwise
defined herein will have the meaning set forth in the Plan. This Option grant
has been made as of the grant date indicated below, which shall be referred to
as the “Grant Date”.
Grant ID:
[Insert Grant ID]

Participant:
[Insert Participant Name]

Grant Date:
[Insert Grant Date]

Total Number of Shares Subject to Option:
[Insert Number of Shares], subject to adjustment as provided in the Plan.

Exercise Price Per Share:
U.S. $[Insert Exercise Price], subject to adjustment as provided in the Plan.

Expiration Date:
No later than the ten (10) year anniversary of Grant Date, as provided in
Section 3.2 of the Award Agreement.

Vesting Schedule:
Except as otherwise provided in Section 3 of the Award Agreement, the
Participant’s right to exercise the Option shall vest, in full, on the one-year
anniversary of the Grant Date (the “Scheduled Vesting Date”), provided the
Participant provides services to the Company or any Affiliate through the
Scheduled Vesting Date.

* * *
This grant will be null and void until the Participant expressly accepts the
grant by executing this Grant Notice in the space provided below and returning
the original execution copy to the Company or otherwise indicating affirmative
acceptance of this grant electronically pursuant to procedures established by
the Company and/or its third party administrator. The undersigned Participant
acknowledges that he or she has received a copy of this Grant Notice, the Award
Agreement, any Addendum to the Award Agreement, the Plan and the Plan
Prospectus. As an express condition to this grant, the Participant agrees to be
bound by the terms of this Grant Notice, the Award Agreement, the Addendum and
the Plan. The Participant has read carefully and in its entirety the Award
Agreement and specifically the acknowledgements in Section 8.15 thereof. This
Grant Notice, the Award Agreement, the Addendum and the Plan set forth the
entire agreement and understanding of the Company and the Participant with
respect to the grant, vesting and administration of the Option award and
supersede all prior agreements, arrangements, plans and understandings.
WRIGHT MEDICAL GROUP N.V.            Participant
________________________________            ________________________________
By: Robert J. Palmisano
Title: President and Chief Executive Officer





--------------------------------------------------------------------------------









OPTION AWARD AGREEMENT


Pursuant to the Notice of Option Grant (the “Grant Notice”) to which this Option
Award Agreement (this “Award Agreement”) is attached and which Grant Notice is
included in and part of this Award Agreement, and subject to the terms of this
Award Agreement, any Addendum to this Award Agreement and the Wright Medical
Group N.V. 2017 Equity and Incentive Plan (as may be amended from time to time,
the “Plan”), Wright Medical Group N.V., a public limited liability company
organized under the laws of The Netherlands (the “Company”), and the Participant
named in the Grant Notice (the “Participant”) agree as follows:
1.Incorporation of Plan; Definitions. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Award Agreement will be construed in accordance with the provisions
of the Plan and any capitalized terms not otherwise defined in this Award
Agreement or in the Grant Notice will have the same meanings as set forth in the
Plan. The provisions of this Award Agreement will be interpreted as to be
consistent with the Plan and any ambiguities in this Award Agreement will be
interpreted by reference to the Plan. In the event that any provision of this
Award Agreement is not authorized by or is inconsistent with the terms of the
Plan, the terms of the Plan will prevail. Pursuant to and in accordance with the
terms of the Plan, the Committee will have final authority to interpret and
construe the Plan and this Award Agreement and to make any and all
determinations thereunder, and its decision will be final, binding and
conclusive upon the Participant and his or her legal representatives in respect
of any questions arising under the Plan or this Award Agreement; provided,
however, that pursuant to the Plan the Committee will exercise such discretion
reasonably and in good faith. A copy of the Plan and the Plan Prospectus have
been delivered to the Participant together with this Award Agreement. For
purpose of this Award Agreement, any references to the Company shall include any
Affiliate of the Company.


2.Grant of Option. The Company hereby grants to the Participant an Option to
purchase from the Company that number of ordinary shares of the Company, par
value €0.03 per share (collectively, the “Shares”) and at an exercise price per
share equal to the amount as indicated in the Grant Notice (the “Exercise
Price”), all subject to adjustment as provided in the Plan, and the terms,
conditions and restrictions set forth below and in the Plan. The Option is not
intended to satisfy the requirements of Section 422 of the Code and thus shall
be a Non-Statutory Stock Option as that term is defined in the Plan.


3.Vesting and Exercisability of Option; Expiration of Option; Forfeiture.


3.1Vesting and Exercisability of Option. Except as otherwise provided under this
Award Agreement, the Participant’s right to exercise the Option shall vest in
accordance with the Vesting Schedule set forth in the Grant Notice and as
provided in Section 17 of the Plan.


3.2Effect of Termination of Employment or Service.


(a)Unvested Portion of Option. If the Participant’s service as a director of the
Company terminates for any reason whatsoever while any portion of the Option is
unvested, then, except as provided in Section 17 of the Plan, immediately upon
such termination of service the unvested portion of the Option shall expire and
shall have no further force or effect and be null and void; provided, however,
that upon the termination of the Participant’s service to the Company due to a
Life Event (as defined below), the unvested portion of the Option shall vest
immediately as to a pro rata percentage of the unvested portion of the Option
scheduled to vest on the next Scheduled Vesting Date, with such proration based
on the number of days during which the Participant provided services as a
director to the Company beginning on the Grant Date, or if a Scheduled Vesting
Date has occurred, the most recent Scheduled Vesting Date, and ending on the
next applicable Scheduled Vesting Date, multiplied by the number of Shares
subject to the Option which were scheduled to vest on the next applicable
Scheduled Vesting Date; and provided, further, that in the event the
Participant’s service as a director of the Company terminates because (i) the
Participant is not nominated for re-election (other than for Cause), (ii)
withdraws from consideration for nomination for re-election, or (iii) stands for
re-election but does not receive the votes necessary for re-election (a
“Non-Re-election Event”),


2

--------------------------------------------------------------------------------





then the unvested portion of the Option scheduled to vest on the Scheduled
Vesting Date shall vest on the Scheduled Vesting Date. For purposes of this
Award Agreement, a “Life Event” shall mean the Participant’s death, Disability,
or Qualified Retirement. For purposes of this Award Agreement, a “Qualified
Retirement” shall occur upon the Participant’s voluntary resignation as a
director of the Company, provided that on the date of the Participant’s
voluntary resignation, the Participant is sixty-five (65) years or older and the
Participant has been continuously a director of the Company or any Affiliate for
five (5) or more years.


(b)Vested Portion of Option. The Participant’s right to exercise the vested
portion of the Option shall expire no later than the ten (10) year anniversary
of the Grant Date. However, if the Participant’s service as a director of the
Company terminates before the ten (10) year anniversary of the Grant Date, the
Participant’s right to exercise the vested portion of the Option, except as
otherwise provided in this Award Agreement or Section 17 of the Plan, shall
expire and shall have no further force or effect and shall be null and void;
provided, however, that if the exercise of the vested portion of the Option is
prevented by the provisions of Section 19 of the Plan, the vested portion of the
Option will remain exercisable until thirty (30) days after the date such
exercise first would no longer be prevented by such provisions, but in any event
no later than the expiration date of such Option:


(i)on the date the Participant’s service as a director of the Company terminates
if the Participant’s service as a director of the Company terminates due to
actions constituting Cause or Adverse Action;


(ii)on the one (1) year anniversary of the date the Participant’s service as a
director of the Company terminates if the Participant’s service as a director of
the Company terminates as a result of the Participant’s death or Disability; or


(iii)at the end of the three (3) month period which starts on the date of the
next Scheduled Vesting Date if the Participant’s service as a director of the
Company terminates due to a Non-Re-election Event.


(iv)at the end of the three (3) month period which starts on the date the
Participant’s service as a director of the Company terminates if the
Participant’s service as a director of the Company terminates other than (1) due
to actions constituting Cause or Adverse Action; (2) as a result of the
Participant’s death or Disability; or (3) due to a Non-Re-election Event.


3.3Special Vesting and Option Expiration Rules.


(a)Change in Control. If there is a Change in Control, the Option shall be
subject to the vesting and other provisions of Section 17 of the Plan with
respect to such Change in Control.


3.4Effect of Actions Constituting Cause or Adverse Action. If the Participant is
determined by the Committee, acting in its discretion, to have taken any action
that would constitute Cause or an Adverse Action during or within one (1) year
after the termination of the Participant’s service as a director with the
Company, irrespective of whether such action or the Committee’s determination
occurs before or after termination of the Participant’s service as a director
with the Company and irrespective of whether or not the Participant was
terminated as a result of such Cause or Adverse Action, (a) all rights of the
Participant under this Award Agreement, whether vested or unvested, shall
terminate and be forfeited without notice of any kind, and (b) the Committee in
its discretion shall have the authority to rescind the exercise, vesting or
issuance of, or payment in respect of, the Option and to require the Participant
to pay to the Company, within ten (10) days of receipt from the Company of
notice of such rescission, any amount received or the amount of any gain
realized as a result of such rescinded exercise, vesting, issuance or payment
(including any dividends paid or other distributions made with respect to any
Shares subject to the Option). The Company may defer the exercise of the Option
for a period of up to six (6) months after receipt of the Participant’s written
notice of exercise in order for the Committee to make any determination as to
the existence of such Cause or an Adverse Action. This Section 3.4 shall not
apply following a Change in Control.




3

--------------------------------------------------------------------------------







3.5Forfeiture or Clawback of Option Under Applicable Law and Company Policy. The
Option and the Shares issuable pursuant to the Option are subject to forfeiture
or clawback by the Company to the extent required and allowed by Applicable Law,
including the Sarbanes Oxley Act of 2002, and any implementing rules and
regulations promulgated thereunder, and pursuant to any forfeiture, recoupment,
clawback or similar policy of the Company, as such laws, rules, regulations and
policy may be in effect from time to time. By accepting the Option under this
Award Agreement, the Participant agrees and consents to the Company’s
application, implementation and enforcement of (a) any clawback / recoupment
policy and (b) any provision of Applicable Law relating to the cancellation,
recoupment, rescission or payback of compensation and expressly agrees that the
Company may take such actions as are necessary to effectuate the recoupment
policy (as applicable to the Participant) or Applicable Law without further
consent or action being required by the Participant. For purposes of the
foregoing, the Participant expressly and explicitly authorizes the Company to
issue instructions, on the Participant’s behalf, to any brokerage firm and/or
third party administrator engaged by the Company to hold the Participant’s
Shares and other amounts acquired under the Plan to re-convey, transfer or
otherwise return such Shares and/or other amounts to the Company. To the extent
that the terms of this Award Agreement and the clawback / recoupment policy
conflict, the terms of the clawback / recoupment policy shall prevail.


4.Method of Exercise of Option.


4.1General Rule. The Participant may exercise the Option in whole or in part (to
the extent the Option is otherwise exercisable under Section 3 with respect to
vested Shares) only in accordance with the rules and procedures established from
time to time by the Company for the exercise of an Option. The Exercise Price
shall be paid at exercise in cash (including check, bank draft or money order);
provided, however, that the Committee, in its discretion, may allow such
payments to be made, in whole or in part, (a) by a “net exercise” of the Option
(as further described below); (b) through cashless exercise procedure which is
effected by an unrelated broker through a sale of Shares in the open market; or
(c) by a combination of such methods. In the case of a “net exercise” of the
Option, the Participant shall receive the number of Shares underlying the Option
(or portion thereof so exercised) reduced by the number of Shares equal to the
aggregate Exercise Price of the Option (or portion thereof so exercised) divided
by the Fair Market Value on the date of exercise (the “Reduced Shares”). In the
event of a “net exercise” of the Option, the Option (or portion thereof so
exercised) to purchase the Reduced Shares shall be settled in exchange for the
right to receive an amount (the “Redemption Amount”) equal to the Fair Market
Value of the Reduced Shares on the date of exercise. The Redemption Amount
payable to the Participant shall automatically be offset by the Company against
the amount the Participant is required to pay to exercise the Option (or portion
thereof so exercised). Thereafter, the Participant shall receive the number of
Shares as reduced by the Reduced Shares. Shares shall no longer be outstanding
under the Option (and shall thereafter not be exercisable) following the
exercise of the Option (or portion thereof so exercised) to the extent of (i)
Shares cancelled to pay the Exercise Price of the Option under the “net
exercise,” (ii) Shares actually delivered to the Participant as a result of such
exercise and (iii) any Shares withheld for purposes of tax withholding.


4.2Exceptions. Except as otherwise provided in this Award Agreement, if the
Participant resides in a country (or is employed in a country, if different)
where the local foreign exchange rules and regulations either preclude the
remittance of currency out of the country for purposes of paying the Exercise
Price, or requires the Company, any Affiliate and/or the Participant to secure
any legal or regulatory approvals, complete any legal or regulatory filings, or
undertake any additional steps for remitting currency out of the country, the
Company may restrict the method of exercise to a form of cashless exercise or
such other form(s) of exercise (as it determines in its discretion), or may
require the Participant to sell any Shares acquired under the Plan immediately
or within a specified period following the Participant’s termination of services
from the Company or an Affiliate (in which case, the Participant agrees that the
Company shall have the authority to issue sale instructions in relation to such
Shares on your behalf).


4.3Delivery and Other Laws. The Company shall deliver appropriate and proper
evidence of ownership of any Shares purchased pursuant to the exercise of the
Option as soon as practicable after such exercise to the extent such delivery is
then permissible under Applicable Law, and such delivery shall discharge the
Company of all of its duties and responsibilities with respect to the Option.






4

--------------------------------------------------------------------------------





4.4Fractional Shares. The Participant’s right to exercise the Option shall not
include a right to exercise the Option to purchase a fractional Share. If the
Participant exercises the Option on any date when the Option includes a
fractional Share, the Participant’s exercise right shall be rounded down to the
nearest whole Share and the fractional Share shall be carried forward until that
fractional Share together with any other fractional Shares can be combined to
equal a whole Share or the Option expires.


4.5Compliance with Applicable Law. As a condition of the grant of the Option,
the Participant agrees to repatriate all payments attributable to the Option in
accordance with local foreign exchange rules and regulations in the
Participant’s country of residence (and country of employment, if different). In
addition, the Participant agrees to take any and all actions, and consents to
any and all actions taken by the Company and its Affiliates, as may be required
to allow the Company and its Affiliates to comply with local Applicable Law in
the Participant’s country of residence (and country of employment, if
different). Finally, the Participant agrees to take any and all actions that may
be required to comply with his or her personal legal and tax obligations under
local Applicable Law in the Participant’s country of residence (and country of
employment, if different).


5.Income Tax and Social Insurance Contributions Withholding.


5.1Responsibility for Tax-Related Items. Regardless of any action the Company
takes with respect to any or all income tax (including U.S. federal, state and
local taxes and/or non-U.S. taxes), social insurance, payroll tax, payment on
account or other tax-related withholding (“Tax-Related Items”), the Participant
acknowledges that the ultimate liability for all Tax-Related Items legally due
by the Participant is and remains the Participant’s responsibility and that the
Company: (a) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Option, including the
grant of the Option, the vesting of the Option, the exercise of the Option or
the sale of shares acquired pursuant to the Option; and (b) do not commit to
structure the terms of the Option or any aspect of the Option to reduce or
eliminate the Participant’s liability for Tax-Related Items. If the Participant
becomes subject to taxation in more than one country between the Grant Date and
the date of any relevant taxable or tax withholding event, as applicable, the
Participant acknowledges that the Company may be required to withhold or account
for Tax-Related Items in more than one country.


5.2Manner of Withholding for Tax-Related Items. Prior to any relevant taxable or
tax withholding event, as applicable, the Participant shall pay or make adequate
arrangements satisfactory to the Company to satisfy all Tax-Related Items. In
this regard, the Participant authorizes the Company, or their respective agents,
to satisfy the obligation with regard to all Tax-Related Items by one or a
combination of the following: (a) withholding a sufficient number of whole
Shares otherwise issuable upon the exercise of the Option that have an aggregate
Fair Market Value equal to the amount required by law to be withheld; (b)
withholding an amount from the Participant’s compensation, or other cash
compensation payable to the Participant by the Company; or (c) withholding from
the proceeds of the sale of Shares acquired upon exercise of the Option either
through a voluntary sale or through a mandatory sale arranged by the Company (on
the Participant’s behalf pursuant to this authorization without further
consent).


Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable statutory withholding rates (as
determined by the Company in good faith and in its sole discretion) or other
applicable withholding rates, including maximum applicable rates, in which case
the Participant may receive a refund of any over-withheld amount in cash within
a reasonable period of time and without any interest, and will have no
entitlement to the equivalent amount in Shares. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes, the
Participant will be deemed to have been issued the full number of Shares subject
to the exercised Option notwithstanding that a number of the Shares are held
back solely for the purpose of paying the Tax-Related Items due as a result of
any aspect of the Participant’s participation in the Plan. The Company may
refuse to issue or deliver Shares to the Participant if the Participant fails to
comply with its obligations in connection with the Tax-Related Items.
6.Non-Transferable. The Option may not be assigned, transferred, pledged or
hypothecated in any manner other than (a) by will or the laws of descent or
distribution or (b) to a “family member,” “trust” or “foundation” as provided in
Section 18.4(c) of the Plan. The person or persons, if any, to whom the Option
is transferred shall be treated after the Participant’s death the same as the
Participant under this Award Agreement.


5

--------------------------------------------------------------------------------







7.Data Privacy Consent. Pursuant to applicable personal data protection laws,
the Company hereby notifies the Participant of the following in relation to the
Participant’s Personal Data (defined below) and the collection, use, processing
and transfer of such data in relation to the Company’s award of the Option and
the Participant’s participation in the Plan. The collection, use, processing and
transfer of the Participant’s personal data is necessary for the Company’s
administration of the Plan and the Participant’s participation in the Plan. The
Participant’s denial and/or objection to the collection, use, processing and
transfer of personal data may affect the Participant’s participation in the
Plan. As such, the Participant voluntarily acknowledges and consents to the
collection, use, processing and transfer of Personal Data as described herein.


The Company holds certain personally identifiable information about the
Participant, specifically the Participant’s name, home address, email address
and telephone number, date of birth, social security number, passport number or
other identification number, compensation, nationality, job title, any Shares or
directorships held in the Company, details of all equity awards or any other
entitlement to Shares awarded, canceled, purchased, vested, unvested or
outstanding in the Participant’s favor, for the purpose of managing and
administering the Plan (the “Personal Data”). The Personal Data may be provided
by the Participant or collected, where lawful, from third parties. The Company
will act as controller of the Personal Data and will process the Personal Data
for the exclusive purpose of implementing, administering and managing the
Participant’s participation in the Plan. The Personal Data processing will take
place through electronic and non-electronic means according to logics and
procedures correlated to the purposes for which Personal Data is collected and
with confidentiality and security provisions as set forth by Applicable Law and
regulations in the Participant’s country of residence (and country of
employment, if different). The Personal Data will be accessible within the
Company’s organization only by those persons requiring access for purposes of
the implementation, administration and operation of the Plan and for the
Participant’s participation in the Plan.
The Company will transfer the Personal Data as necessary for the purpose of
implementation, administration and management of the Participant’s participation
in the Plan, and the Company may further transfer the Personal Data to any third
parties assisting the Company in the implementation, administration and
management of the Plan. These recipients may be located in the European Economic
Area, or elsewhere throughout the world, such as the United States of America
(“U.S.A.”). The Participant hereby authorizes them to receive, possess, use,
retain and transfer the Personal Data, in electronic or other form, for purposes
of implementing, administering and managing the Participant’s participation in
the Plan, including any requisite transfer of such Personal Data as may be
required for the administration of the Plan and/or the subsequent holding of
Shares on the Participant’s behalf to a broker or other third party with whom
the Participant may elect to deposit any Shares acquired pursuant to the Plan.
The Participant may, at any time, exercise his or her rights provided under
applicable personal data protection laws, which may include the right to
(a) obtain confirmation as to the existence of the Personal Data, (b) verify the
content, origin and accuracy of the Personal Data, (c) request the integration,
update, amendment, deletion, or blockage (for breach of Applicable Laws) of the
Personal Data, and (d) to oppose, for legal reasons, the collection, use,
processing or transfer of the Personal Data which is not necessary or required
for the implementation, administration and/or operation of the Plan and the
Participant’s participation in the Plan. The Participant may seek to exercise
these rights by contacting the Participant’s local Human Resources manager or
the Company’s Human Resources Department. The Participant understands, however,
that the only consequence of refusing to provide the Personal Data is that the
Company may be unable to grant Options or other equity awards to the Participant
or administer or maintain such awards. For more information on the consequences
of the Participant’s refusal to provide the Personal Data, the Participant
understands that he or she may contact the Participant’s local Human Resources
manager or the Company’s Human Resources Department.
Finally, the Participant understands that the Company may rely on a different
legal basis for the processing and/or transfer of Personal Data in the future
and/or request the Participant to provide another data privacy consent. If
applicable and upon request of the Company, the Participant agrees to provide an
executed acknowledgement or data privacy consent to the Company (or any other
acknowledgements, agreements or consents) that the Company and/or the Employer
may deem necessary to obtain under the data privacy laws in the Participant’s
country of residence (and country of employment, if different), either now or in
the future. The Participant understands that he or she will not


6

--------------------------------------------------------------------------------





be able to participate in the Plan if he or she fails to execute any such
acknowledgement, agreement or consent requested by the Company.
8.
Miscellaneous.



8.1No Right to Continue Service. Neither the Plan, the Option, nor any related
material shall give the Participant the right to continue as a director of the
Company or to continue in the service to the Company or any Affiliate in any
other capacity or shall adversely affect the right of the Company or any
Affiliate or the shareholders to remove or not to re-appoint the Participant as
a director of the Company or to otherwise terminate the Participant’s service as
a director of the Company with or without Cause at any time.


8.2Shareholder Status. The Participant shall have no rights as a shareholder of
the Company with respect to any Shares under the Option until such Shares have
been duly issued and delivered to the Participant, and no adjustment shall be
made for dividends of any kind or description whatsoever or for distributions of
rights of any kind or description whatsoever respecting such Shares except as
expressly set forth in the Plan.


8.3Governing Law; Mandatory Jurisdiction. Except to the extent expressly
provided herein or in connection with other matters of corporate governance and
authority (all of which will be governed by the laws of the Company’s
jurisdiction of incorporation), the validity, construction, interpretation,
administration and effect of this Award Agreement and the Plan and any rules,
regulations and actions relating to this Award Agreement will be governed by and
construed exclusively in accordance with the laws of the State of Delaware,
U.S.A., notwithstanding the conflicts of laws principles of any jurisdictions.
For purposes of litigating any dispute that arises under the Option or this
Award Agreement, the Company and the Participant hereby irrevocably submit to
the jurisdiction and venue of the Federal or State courts of the States of
Tennessee and Delaware, U.S.A., relative to any and all disputes, issues and/or
claims that may arise out of or relate to the Option or this Award Agreement.
The Company and the Participant further agree that any and all such disputes,
issues and/or claims arising out of or related to the Option or this Award
Agreement will be brought and decided in the Federal or State courts of the
States of Tennessee or Delaware, U.S.A., with such jurisdiction and venue
selected by and at the discretion of the Company.


8.4Binding Effect. This Award Agreement shall be binding upon the Company and
the Participant and their respective heirs, executors, administrators and
successors.


8.5Severability; EU Age Discrimination Rules. Wherever possible, each provision
of this Award Agreement will be interpreted so that it is valid under Applicable
Law. If any provision of this Award Agreement is to any extent invalid under
Applicable Law, that provision will still be effective to the extent it remains
valid. The remainder of this Award Agreement also will continue to be valid, and
the entire Agreement will continue to be valid in other jurisdictions. If the
Participant is a local national of and is employed in a country that is a member
of the European Union, the award of the Option and this Award Agreement are
intended to comply with the age discrimination provisions of the EU Equal
Treatment Framework Directive, as implemented into local law (the “Age
Discrimination Rules”). To the extent that a court or tribunal of competent
jurisdiction determines that any provision of this Award Agreement is invalid or
unenforceable, in whole or in part, under the Age Discrimination Rules, the
Company, in its discretion, shall have the power and authority to revise or
strike such provision to the minimum extent necessary to make it valid and
enforceable to the full extent permitted under Applicable Law.


8.6Investment Representation. The Participant hereby represents and covenants
that (a) any Shares acquired upon the exercise of the Option will be acquired
for investment and not with a view to the distribution thereof within the
meaning of the United States Securities Act of 1933, as amended (the “Securities
Act”) or any similar law, unless such acquisition has been registered under the
Securities Act and any applicable state and foreign securities laws; (b) any
subsequent sale of any such Shares will be made either pursuant to an effective
registration statement under the Securities Act and any applicable state or
foreign securities laws, or pursuant to an exemption from registration under the
Securities Act and such state or foreign securities laws; and (c) if requested
by the Company, the Participant will submit a written statement, in form
satisfactory to the Company, to the effect that such representation (x) is true
and correct as of the date of exercise of the Option hereunder or (y) is true
and correct as of the date of any sale of any such Share, as applicable. As a
further condition precedent to the exercise of the Option and the delivery to
the Participant


7

--------------------------------------------------------------------------------





of any Shares subject to the Option, the Participant will comply with all
regulations and requirements of any regulatory authority having control of or
supervision over the issuance or delivery of the Shares and, in connection
therewith, will execute any documents which the Company will in its discretion
deem necessary or advisable.


8.7Private Placement. If the Participant is resident and/or employed outside of
the U.S.A., the award of the Option is not intended to be a public offering of
securities in the Participant’s country of residence (and country of employment,
if different). The Company has not submitted any registration statement,
prospectus or other filing with the local securities authorities (unless
otherwise required under local law), and the Option is not subject to the
supervision of the local securities authorities. No Company Employee or
representative is permitted to advise the Participant on whether the Participant
should purchase Shares under the Plan. Investment in Shares involves a degree of
risk. Before deciding to purchase Shares pursuant to the Option, the Participant
should carefully consider all risk factors relevant to the acquisition of Shares
under the Plan and should carefully review all of the materials related to the
Option and the Plan. In addition, the Participant should consult with his or her
personal investment advisor for professional investment advice.


8.8Insider Trading/Market Abuse Laws. By participating in the Plan, the
Participant agrees to comply with the Company’s policy on insider trading (to
the extent that it is applicable to the Participant). The Participant further
acknowledges that, depending on the Participant’s or his or her broker’s country
of residence or where the Shares are listed, the Participant may be subject to
insider trading restrictions and/or market abuse laws which may affect the
Participant’s ability to accept, acquire or sell or otherwise dispose of Shares,
rights to Shares (e.g., Options) or rights linked to the value of Shares during
such times the Participant is considered to have “inside information” regarding
the Company as defined by the laws or regulations in the Participant’s country
of residence. Local insider trading laws and regulations may prohibit the
cancellation or amendment of orders the Participant places before the
Participant possessed inside information. Furthermore, the Participant could be
prohibited from (a) disclosing the inside information to any third party (other
than on a “need to know” basis) and (b) “tipping” third parties or causing them
otherwise to buy or sell securities. Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy. The Participant
acknowledges that it is the Participant’s responsibility to comply with any
applicable restrictions, and that the Participant should therefore consult with
his or her personal advisor on this matter.


8.9Electronic Delivery. The Company may, in its discretion, decide to deliver
any documents related to the Option granted to the Participant under the Plan by
electronic means. The Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.


8.10English Language. If the Participant is resident outside of the U.S.A., the
Participant acknowledges and agrees that it is the Participant’s express intent
that this Award Agreement, the Plan and all other documents, notices and legal
proceedings entered into, given or instituted pursuant to the Option, be drawn
up in English. If the Participant has received this Award Agreement, the Plan or
any other documents related to the Option translated into a language other than
English, and if the meaning of the translated version is different from the
English version, the meaning of the English version shall control


8.11Addendum. Notwithstanding any provisions of this Award Agreement to the
contrary, the Option shall be subject to any special terms and conditions for
the Participant’s country of residence (and country of employment, if
different), as are forth in an applicable Addendum to this Award Agreement.
Further, if the Participant transfers residence and/or employment to another
country reflected in an Addendum to this Award Agreement, the special terms and
conditions for such country will apply to the Participant to the extent the
Company determines, in its discretion, that the application of such terms and
conditions is necessary or advisable in order to comply with local laws, rules,
and regulations or to facilitate the operation and administration of the Option
and the Plan (or the Company may establish alternative terms and conditions as
may be necessary or advisable to accommodate the Participant’s transfer). Any
applicable Addendum shall constitute part of this Award Agreement.




8

--------------------------------------------------------------------------------





8.12Headings and Sections. The headings contained in this Award Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Award Agreement. All references to sections herein shall
be to sections of this Award Agreement unless otherwise expressly stated as part
of such reference.


8.13Additional Requirements. The Company reserves the right to impose other
requirements on the Option, any payment made pursuant to the Option, and the
Participant’s participation in the Plan, to the extent the Company determines,
in its discretion, that such other requirements are necessary or advisable in
order to comply with local Applicable Law or to facilitate the operation and
administration of the Option and the Plan. Such requirements may include (but
are not limited to) requiring the Participant to sign any agreements or
undertakings that may be necessary to accomplish the foregoing.


8.14Non-Negotiable Terms. The terms of the Option and this Award Agreement are
not negotiable, but the Participant may refuse to accept the Option and this
Award Agreement by notifying the Company’s Senior Vice President, General
Counsel and Secretary or Senior Vice President, Human Resources in writing
within thirty (30) days after the Grant Date set forth in the Grant Notice.


8.15Nature of the Grant. In accepting the Option, the Participant hereby
acknowledges that:


(a)The Plan is established voluntarily by the Company, it is discretionary in
nature, and it may be modified, amended, suspended or terminated by the Company
in its discretion at any time, unless otherwise provided in the Plan or this
Award Agreement.


(b)The grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future awards of Options, or benefits in
lieu of Options, even if Options have been granted repeatedly in the past.


(c)All decisions with respect to future Option award grants, if any, will be at
the discretion of the Company.


(d)The Participant is voluntarily participating in the Plan.


(e)The award of the Option is not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar payments
and in no event should be considered as compensation for, or relating in any way
to, past services for the Company or any Affiliate.


(f)In the event the Participant is not an Employee, the award of the Option or
this Award Agreement will not be interpreted to form an employment contract or
relationship with the Company or any Affiliate.


(g)The future value of the Shares subject to the Option is unknown and cannot be
predicted with certainty; if the Participant exercises the Option and acquires
Shares, the value of those Shares may increase or decrease in value, even below
the Exercise Price.


(h)Neither the Company, nor any Affiliate of the Company shall be liable for any
foreign exchange rate fluctuation between the local currency of the
Participant’s country of residence (or country of employment, if different) and
the U.S. dollar that may affect the value of the Option or of any amounts due to
the Participant pursuant to the settlement of the Option or the subsequent sale
of any Shares acquired upon settlement of the Option.


(i)In consideration of the grant of the Option, no claim or entitlement to
compensation or damages shall arise from termination of the Option or diminution
in value of the Option or Shares acquired upon exercisability of the Option
resulting from termination of service as a director by the Company (for any


9

--------------------------------------------------------------------------------





reason whatsoever and whether or not in breach of applicable labor laws) and the
Participant hereby irrevocably releases the Company and its Affiliates from any
such claim that may arise; if, notwithstanding the foregoing, any such claim is
found by a court of competent jurisdiction to have arisen, then, by acceptance
of the Option, the Participant shall be deemed irrevocably to have waived his or
her entitlement to pursue such claim.


(j)In the event of termination of the Participant’s employment with the Company
(whether or not in breach of local labor laws), the Participant’s right to
receive the Option and vest in the Option under the Plan, if any, will terminate
effective as of the date of termination of his or her active employment as
determined in the discretion of the Committee, except as otherwise provided in
this Award Agreement or Section 17 of the Plan, and will not be extended by any
notice of termination of employment or severance period provided to the
Participant by contract or practice of the Company or any Affiliate or mandated
under local law; furthermore, in the event of termination of the Participant’s
employment (regardless of any contractual or local law requirements), his or her
right to vest in the Option after such termination, if any, will be measured by
the date of termination of his or her active employment and will not be extended
by any notice of termination of employment or severance period provided to the
Participant by contract or practice of the Company or any Affiliate or mandated
under local law; the Committee will have the discretion to determine the date of
termination of the Participant’s active employment for purposes of the Option.


(k)Neither the Company nor any Affiliate is providing any tax, legal or
financial advice, nor is the Company or any Affiliate making any recommendations
regarding the Participant’s participation in the Plan, acceptance of the Option,
acquisition of Shares upon exercisability of the Option or any sale of such
Shares.


(l)The Participant has been advised to consult with his or her own personal tax,
legal and financial advisors regarding his or her participation in the Plan
before taking any action related to the Plan or the Option.
* * * * *








10